Case 9:19-mj-08437-DLB Document 23 Entered on FLSD Docket 07/14/2020 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 19-mj-8437-DLB


PRESIDENTIAL AFFAIRS DEPARTMENT:
SECTOR OF SCIENTIFIC CENTERS &
PRESIDENTIAL CAMEL DEPARTMENT,
DUBAI EQUINE, and DUBAI CAMEL,
                                                            FILED UNDER SEAL
               Petitioners,
                                                                                    SP
vs.

UNITED STATES OF AMERICA,                                                 Jul 13, 2020
               Respondent.
                                                                                       West Palm Beach

                               GOVERNMENT’S NOTICE OF FILING
       The United States of America, by and through the undersigned Assistant United States

Attorney, submits the following:

       1.      On June 10, 2020, the Government provided a Notice to the Court requesting the

limited unsealing of the briefs filed in this matter and the Court’s May 1, 2020 Order (the “Rule 41

Filings”) for the purpose of furnishing those papers to the Honorable Mary Kay Vyskocil, United

States District Judge in the United States District Court for the Southern District of New York, in

connection with a pending motion filed by Seth Fishman (“Fishman”) for a bill of particulars and to

dismiss the indictment in United States v. Navarro et al., 20 Cr. 160 (MKV) (S.D.N.Y.). No party

filed an objection. On June 11, 2020, 1 this Court granted the Government’s motion, unsealing the

briefs filed in this matter and the Court’s May 1, 2020 Order “for the limited purpose of allowing

those filings to be furnished to Judge Vyskocil in connection with litigation currently pending in the

United States District Court for the Southern District of New York.” Order at 2, Dkt. No. 17.


1
 The Court’s Order is dated June 11, 2020 but was filed on the sealed docket in this matter on June 12,
2020.
                                                 9
Case 9:19-mj-08437-DLB Document 23 Entered on FLSD Docket 07/14/2020 Page 2 of 3



        2.      On or about June 16, 2020, the Government sought clarification regarding this Court’s

limited unsealing order, and whether the Government may furnish to all defense counsel the Rule 41 Filings

under seal. On June 19, 2020, the Court issued an order stating that once the Government had furnished to

Judge Vyskocil the Rule 41 Filings, “any matters relating to the appropriate use of the documents ‘in

connection with a pending motion filed by Seth Fishman for a bill of particulars and to dismiss the

indictment in United States v. Navarro et al.’ is a matter for Judge Vyskocil and the Southern District of

New York.” This Court also noted that the filings in this action are “sealed by default” due to the fact that

they were filed under the caption of a sealed search warrant (which remains sealed), and that “the Court

has not made any rulings that the other filings in this matter should be sealed pursuant to Local Rule 5.4.”

(ECF No. 21 at 2). In response, the Government filed with Judge Vyskocil a motion seeking to provide

the Rule 41 Filings to all defense counsel in connection with Seth Fishman’s motion for a bill of particulars

and to dismiss the Indictment. That motion remains pending.

        3.      The Government now writes the Court seeking leave to unseal the Rule 41 Filings for the

purpose of providing them to all parties in United States v. Navarro et al. in discovery, and to permit the

parties to disseminate and utilize the Rule 41 Filings in connection with future litigation in that criminal

proceeding, consistent with the Protective Order entered in that case. As the Court found in its June 19

order, the Court has made no finding requiring the Rule 41 Filings to remain under seal, and the briefs in

this action have been filed under seal by default due to the fact this matter was filed under the caption of a

sealed search warrant and application, rather than a civil matter. Moreover, the Rule 41 Filings, including

exhibits enclosed as attachments to various motions, have potential evidentiary value for defendants that

have been indicting for conspiring with Seth Fishman (“Fishman”). Although the Government maintains

that many assertions raised by Petitioners and the proposed Intervenors in briefs filed in this action are, in

fact, false, those representations may be relevant in the preparation of a defense for Fishman’s co-

conspirators.

                                                        9
Case 9:19-mj-08437-DLB Document 23 Entered on FLSD Docket 07/14/2020 Page 3 of 3



        4.       Accordingly, the Government respectfully writes to seek permission to unseal the Rule 41

Filings and all related orders in this matter for purposes of producing these records in discovery pursuant

to the protective order entered in United States v. Navarro et al., and for use in litigation in that same matter.

                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                                      By: /s/   Rinku Tribuiani
                                                      Assistant United States Attorney
                                                      Fla. Bar No. 0150990
                                                      500 S. Australian Ave. Suite 400
                                                      West Palm Beach, Florida 33401


                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 13, 2020, I electronically filed the foregoing document
   with the Clerk of the Court and provided a copy to the following individuals in the manner
   specified:


             Marissel Descalzo (Via email at mdescalzo@tachebronis.com)
             Andrew S. Feldman (Via email at afeldman@feldmanpllc.com)




                                                          9
